Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 6, 2018.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-18-00942-CR



                       IN RE BOBBY JONES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1568981

                       MEMORANDUM OPINION

      On October 29, 2018, relator Bobby Jones filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Hazel B. Jones, presiding judge of the 174th District Court of Harris
County, to: (1) vacate her alleged denial of relator’s motion to represent himself, and
(2) set the case for trial within twenty days.

      Relator states in his petition that he is currently represented by court-
appointed counsel.

      “[A] trial court’s discretionary decision to deny hybrid representation cannot
be reviewed by mandamus, and an appeal provides an adequate remedy for any
denial of relator’s right to self-representation.” In re Beal, No. 14-13-00359-CR,
2013 WL 1907891, at *1 (Tex. App.—Houston [14th Dist.] May 7, 2013, orig.
proceeding) (mem. op., not designated for publication) (citing Alford v. State, 367
S.W.3d 855 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d); In re McIntosh, No.
04–12–00303–CR, 2012 WL 2125929, at *1 (Tex. App.—San Antonio June 13,
2012, orig. proceeding) (mem. op., not designated for publication); In re Bohannan,
No. 09–11–00684–CV, 2011 WL 6747468, at *1 (Tex. App.—Beaumont Dec. 21,
2011, orig. proceeding) (mem. op., not designated for publication)).

      Additionally, because relator is represented by counsel, his pro se mandamus
petition presents nothing for this court’s review. A criminal defendant is not entitled
to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.
App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The
absence of a right to hybrid representation means that a relator’s pro se mandamus
petition should be treated as presenting nothing for this court’s review. See Gray v.
Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.
proceeding). “Even in a proceeding where the defendant has an established right of
self-representation, the defendant is not entitled to hybrid representation.” In re
                                         2
Commitment of Adams, 408 S.W.3d 906, 909 (Tex. App.—Beaumont 2013, orig.
proceeding) (citing Robinson, 240 S.W.3d at 923).

      For these reasons, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3